
	
		II
		111th CONGRESS
		1st Session
		S. 593
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mrs. Feinstein (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ban the use of bisphenol A in food containers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Poisonous Additives Act of
			 2009.
		2.Ban on use of
			 bisphenol A in food and beverage containers
			(a)Treatment of
			 bisphenol A as adulterating the food or beverageFor purposes of applying section 402(a)(6)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)(6)), a food
			 container (which for purposes of this Act includes a beverage container) that
			 is composed, in whole or in part, of bisphenol A, or that can release bisphenol
			 A into food (as defined for purposes of the Federal Food, Drug, and Cosmetic
			 Act), shall be treated as a container described in such section (relating to
			 containers composed, in whole or in part, of a poisonous or deleterious
			 substance which may render the contents injurious to health).
			(b)Effective
			 dates
				(1)Reusable food
			 containers
					(A)DefinitionIn
			 this Act, the term reusable food container means a reusable food
			 container that does not contain a food item when it is introduced or delivered
			 for introduction into interstate commerce.
					(B)ApplicabilitySubsection
			 (a) shall apply to reusable food containers on the date that is 180 days after
			 the date of enactment of this Act.
					(2)Other food
			 containersSubsection (a) shall apply to food containers that are
			 packed with a food and introduced or delivered for introduction into interstate
			 commerce on or after the date that is 180 days after the date of enactment of
			 this Act.
				(c)Waiver
				(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this Act as the Secretary), after public notice and
			 opportunity for comment, may grant to any facility (as that term is defined in
			 section 415 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d)) a
			 waiver of the treatment described in subsection (a) for a certain type of food
			 container, as used for a particular food product, if such facility—
					(A)demonstrates that
			 it is not technologically feasible to replace Bisphenol A in such type of
			 container for such particular food product; and
					(B)submits to the
			 Secretary a plan and timeline for removing Bisphenol A from such type of
			 container for that food product.
					(2)ApplicabilityA
			 waiver granted under paragraph (1) shall constitute a waiver of the treatment
			 described in subsection (a) for any facility that manufactures, processes,
			 packs, holds, or sells the particular food product for which the waiver was
			 granted.
				(3)LabelingAny
			 product for which the Secretary grants such a waiver shall display a prominent
			 warning on the label that the container contains Bisphenol A, in a manner that
			 the Secretary shall require, which manner shall ensure adequate public
			 awareness of potential health effects associated with bisphenol A.
				(4)Duration
					(A)Initial
			 waiverAny waiver granted under paragraph (1) shall be valid for
			 not longer than 1 year after the applicable effective date in subsection
			 (b).
					(B)Renewal of
			 waiverThe Secretary may renew any waiver granted under
			 subparagraph (A) for a period of not more than 1 year.
					(d)List of
			 substances that are generally recognized as safe
				(1)ReviewThe
			 Secretary, acting through the Commissioner of Food and Drugs, shall, not later
			 than 1 year after enactment of this Act and not less than once every 5 years
			 thereafter, review—
					(A)the substances
			 that are generally recognized as safe, listed in part 182 of title 21, Code of
			 Federal Regulations (or any successor regulations);
					(B)the direct food
			 substances affirmed as generally recognized as safe, listed in part 184 of
			 title 21, Code of Federal Regulations (or any successor regulations);
			 and
					(C)the indirect food
			 substances affirmed as generally recognized as safe, listed in part 186 of
			 title 21, Code of Federal Regulations (or any successor regulations).
					(2)Public
			 commentIn conducting the review described in paragraph (1), the
			 Secretary shall provide public notice and opportunity for comment.
				(3)Remedial
			 actionIf, after conducting the review described in paragraph
			 (1), the Secretary determines that, with regard to a substance listed in such
			 part 182, 184, or 186, new scientific evidence, including scientific evidence
			 showing that the substance causes reproductive or developmental toxicity in
			 humans or animals, supports—
					(A)banning a
			 substance;
					(B)altering the
			 conditions under which a substance may be introduced into interstate commerce;
			 or
					(C)imposing
			 restrictions on the types of products for which the substance may be
			 used,
					the
			 Secretary shall remove such substance from the list of substances, direct food
			 substances, or indirect food substances generally recognized as safe, as
			 appropriate, and shall take other remedial action, as necessary.(4)DefinitionIn
			 this Act, the term reproductive or developmental toxicity has the
			 meaning given such term in section 409(h)(6) of the Federal Food, Drug, and
			 Cosmetic Act, as amended by section 3.
				(e)Savings
			 provisionNothing in this Act
			 shall affect the right of a State, political subdivision of a State, or Indian
			 Tribe to adopt or enforce any regulation, requirement, liability, or standard
			 of performance that is more stringent than a regulation, requirement,
			 liability, or standard of performance under this Act or that—
				(1)applies to a
			 product category not described in this Act; or
				(2)requires the
			 provision of a warning of risk, illness, or injury associated with the use of
			 food containers composed of bisphenol A.
				3.Amendments to
			 section 409 of the Federal Food, Drug, and Cosmetic ActSubsection (h) of section 409 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 348(h)(1)) is amended—
			(1)in paragraph (1)—
				(A)by striking
			 manufacturer or supplier for a food contact substance may and
			 inserting manufacturer or supplier for a food contact substance
			 shall;
				(B)by inserting
			 (A) after notify the Secretary of;
				(C)by striking
			 , and of and inserting ; (B); and
				(D)by striking the
			 period after subsection (c)(3)(A) and inserting ; (C) the
			 determination of the manufacturer or supplier that no adverse health effects
			 result from low dose exposures to the food contact substance; and (D) the
			 determination of the manufacturer or supplier that the substance has not been
			 shown, after tests which are appropriate for the evaluation of the safety of
			 food contact substances, to cause reproductive or developmental toxicity in man
			 or animal.; and
				(2)by striking
			 paragraph (6) and inserting the following:
				
					(6)In this
				section—
						(A)the term
				food contact substance means any substance intended for use as a
				component of materials used in manufacturing, packing, packaging, transporting,
				or holding food if such use is not intended to have any technical effect in
				such food; and
						(B)the term
				reproductive or developmental toxicity means biologically adverse
				effects on the reproductive systems of female or male humans or animals,
				including alterations to the female or male reproductive system development,
				the related endocrine system, fertility, pregnancy, pregnancy outcomes, or
				modifications in other functions that are dependent on the integrity of the
				reproductive
				system.
						.
			
